


Exhibit 10.95


AMENDMENT NO. 3 TO AIRCRAFT LEASE


        This Amendment No. 3 to Lease Agreement (“Lease” or “Agreement”) is
executed this 5th day of June, 2007 by and between EAGLE I, LLC, a Montana
limited liability company (“Lessor”) and SEMITOOL, INC., a Montana corporation,
with its principal place of business at 655 West Reserve Drive, Kalispell,
Montana (“Lessee”).


RECITALS

  A. Lessor is the owner of a Falcon 900 (the “Aircraft”) with a serial number
of 65 and a registration number of N988T.


  B. Lessor and Lessor have agreed to amend certain terms of the Lease Agreement
dated January 15, 2004 (the “Lease Agreement”), as amended by Amendment No. 1 to
Lease Agreement dated March 31, 2004 and Amendment No. 2 to Lease Agreement
dated September 30, 2005.


        NOW, THEREFORE, in consideration of the mutual promises and covenants
exchanged herein and for other good and valuable consideration, the parties
hereto agree as follows:

  1. Amended Rental.  Effective April 1, 2007, Lessee hereby covenants and
agrees to pay Lessor, during the Term, a monthly rental of ONE HUNDRED THOUSAND
DOLLARS ($100,000.00), reduced from $175,000 per month.


  2. Other Terms.  All other terms of the Lease Agreement shall remain unchanged
and shall be incorporated by reference herein in their entirety.


        IN WITNESS WHEREOF, the Lessee and Lessor have duly executed this
Amendment No. 3 to Lease Agreement on June 5, 2005 at Kalispell, Flathead
County, Montana.


LESSEE: SEMITOOL, INC. LESSOR: EAGLE I, LLC
By: /s/Larry A. Viano          
Name: Larry A. Viano          
Title: VP-Finance, CFO        
By: /s/Raymon F. Thompson    
Name: Raymon F. Thompson    
Title: CEO                                